DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 11/29/2022.
Claims 1-30 remain pending. Claims 1 & 24-30 have been examined and are rejected. Claims 2-23 have been examined and are objected to. 


Priority
This application is a continuation of PCT/CN/2021/086062 filed 4/9/2021, and claims priority to foreign applications CN202010366951.6 filed 4/30/2020 and CN202010366968.1 filed 4/30/2020.


Allowable Subject Matter
Claims 2-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.     

For at least these reasons, applicant’s arguments are considered not persuasive. 


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 28, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2016/0337277 A1) in view of Agarwal et al. (US 2018/0341927 A1).
With regard to Claim 1, Dong teaches:
An information sharing method, comprising: 
in response to detecting a mail sharing operation triggered by a sharer for a first mail, determining a target mail currently to be shared; (a user may select a button as a start event for acquiring a first keyword, wherein stored mails are searched to return a mail index list of messages matching the first keyword, and wherein the user may select one or more mail messages from the mail index list to be shared with a user on the opposite side [Dong: 0019-26; Fig. 1]); 
and acquiring sharee information and sharing, according to the sharee information, the target mail with a sharee corresponding to the sharee information to display the target mail on a client interface corresponding to the sharee; (extracting predetermined information from the mail message and encapsulating the extracted information into an instant communication message, wherein the instant communication message is transmitted to the client terminal of the user on the opposite side for display in an interface of an instant messaging application [Dong: 0027-36; Fig. 4]).

However, Dong does not:
determining, from a second mail matching the first mail, the target mail to be shared, wherein the second mail comprises at least of the first mail or another mail.
	
In a similar field of endeavor involving forwarding email communications, Agarwal discloses:
determining, from a second mail matching the first mail, the target mail to be shared, wherein the second mail comprises at least one of the first mail or another mail; (identifying an e-mail thread based on similarity in titles and/or content, as well as explicit continuation hints such as forward or response signifiers, and forwarding the identified thread to a delegate [Agarwal: 0014-15; Fig. 1]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong in view of Agarwal in order to determining the target mail to be shared from a second mail matching the first mail in the system of Dong. 
One of ordinary skill in the art would have been motivated to combine Dong with Agarwal as doing so would allow related email messages to be identified and forwarded thereby providing the recipient with additional context and information so that the recipient can follow-up and/or take any necessary action [Agarwal: 0015]. 

With regard to Claims 28 & 30, they appear substantially similar to the limitations recited by claim 1 and consequently do not appear to teach or further define over the citations provided for said claim. Accordingly, claims 28 & 30 are rejected for the same reasons as set forth in claim 1.


Claims 24-25 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2016/0337277 A1) in view of Lemay et al. (US 8,020,105 B1).
With regard to Claim 24, Dong teaches:
An information display method, comprising: 
in response to receiving a target mail shared by a sharer based on a mail sharing operation, acquiring sharer information of the sharer; (a user may select a button as a start event for acquiring a first keyword, wherein stored mails are searched to return a mail index list of messages matching the first keyword, and wherein the user may select one or more mail messages from the mail index list to be shared with a user on the opposite side [Dong: 0019-26; Fig. 1]);
and displaying the target mail and the sharer information on a client interface of a sharee; (extracting predetermined information from the mail message and encapsulating the extracted information into an instant communication message, wherein the instant communication message is transmitted to the client terminal of the user on the opposite side for display in an interface of an instant messaging application [Dong: 0027-36; 0077; Fig. 4]).

However, Dong does not explicitly teach:
wherein the method further comprises: displaying sharer prompt information on a mail display interface of the target mail after a mailbox client of the sharer shares the target mail. 

In a similar field of endeavor involving a unified email and instant messaging platform, Lemay discloses:
wherein the method further comprises: displaying sharer prompt information on a mail display interface of the target mail after a mailbox client of the sharer shares the target mail; (displaying a TOC 202 which lists received email messaging records and displays the name of the user from which the record originated, the subject of the corresponding record, and the date and time of the record (i.e. sharer prompt information), and displaying a preview pane 216 comprising the content of the selected record and corresponding metadata (i.e. target mail and sharer information) [Lemay: 5:16-65]).

    PNG
    media_image1.png
    902
    736
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong in view of Lemay in order to display sharer prompt information on a mail display interface of the target mail in the system of Dong. 
One of ordinary skill in the art would have been motivated to combine Dong with Lemay as doing so would provide a simple interface for summarizing the user’s received email and instant messaging records which the user can select to open a full message in a corresponding application window. 

With regard to Claim 25, Dong-Lemay teaches:
The method of claim 24, wherein displaying the target mail and the sharer information on the client interface of the sharee comprises: generating mail sharing information according to mail information of the target mail and the sharer information; and displaying the mail sharing information on an instant messaging (IM) client interface of the sharee; (predetermined information is extracted from the mail message and encapsulated into an instant communication message, wherein the instant communication message is transmitted to the client terminal of the user on the opposite side for display in an interface of an instant messaging application [Dong: 0027-36; Fig. 4]).

With regard to Claim 29, it appears substantially similar to the limitations recited by claim 24 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 29 is rejected for the same reasons as set forth in claim 24.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2016/0337277 A1) in view of Lemay et al. (US 8,020,105 B1) as applied to Claim 25, and further in view of Fong (US 2011/0202859 A1). 
With regard to Claim 26, Dong-Lemay teaches:
The method of claim 25, wherein after displaying the mail sharing information on the IM client interface of the sharee, the method further comprises: in response to detecting a mail viewing operation triggered for the mail sharing information, displaying mail content of the target mail; (the encapsulated information comprises an action button such as a browse button that enables the opposite user to view the encapsulated information or access the original content of the mail [Dong: 0036; 0077]);
wherein at least one of the following is satisfied: display content of the mail sharing information comprises the sharer information of the sharer; or the mail content of the target mail comprises the sharer information of the sharer; (the encapsulated information comprises subject, description content, keyword of description content, mail address, name of sender, name of recipient, date of reception, and date of sending [Dong: 0029]).

However, Dong-Lemay does not explicitly teach:
and wherein displaying the mail content of the target mail comprises: in a case where the mail content of the target mail comprises the sharer information of the sharer, displaying the sharer information of the sharer at a preset relative position of a position where subject information of the target mail is located. 
	
In a similar field of endeavor involving displaying a listing of messages sent between users, Fong discloses:
in a case where the mail content of the target mail comprises the sharer information of the sharer, displaying the sharer information of the sharer at a preset relative position of a position where subject information of the target mail is located; (list elements 340-344 indicate messages, with a contact name (e.g., "Ruth B.") displayed in larger text above a subject line (e.g., "Briefs due") in smaller text, wherein list elements 320 and 340-344 can act as links which direct the user to further information (e.g., the full message) when activated [Fong: 0039]).


    PNG
    media_image2.png
    642
    952
    media_image2.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong-Lemay in view of Fong in order to display the sharer information at a preset relative position of a position where subject information of the target mail is located in the system of Dong-Lemay. 
One of ordinary skill in the art would have been motivated to combine Dong-Lemay with Fong as doing so would allow the recipient to view at a glance abbreviated message information indicating the sending user and a subject of the message which can allow the recipient to easily distinguish received messages.  


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 2016/0337277 A1) in view of Lemay et al. (US 8,020,105 B1) as applied to Claim 24, and further in view of cloudHQ (https://www.youtube.com/watch?v=5FXiVPxk0JQ).  
With regard to Claim 27, Dong-Lemay teaches the method of claim 24, but does not teach:
displaying a second sharing identifier on a client interface of the sharee, wherein the second sharing identifier is used for characterizing that the target mail is shared from another client, and the second sharing identifier has a different display style from a first sharing identifier displayed by a client of the sharer. 
	
In a similar field of endeavor involving sharing an email via chat, cloudHQ discloses:
displaying a second sharing identifier on a client interface of the sharee, wherein the second sharing identifier is used for characterizing that the target mail is shared from another client, and the second sharing identifier has a different display style from a first sharing identifier displayed by a client of the sharer; (displaying an image of an email message in a chat application, wherein the image of the email is accompanied by a notice that the image is a shared email by cloudHQ (i.e. second sharing identifier), and wherein the notice is displayed in a larger bolded font different from other chat text [cloudHQ: 0:41]).


    PNG
    media_image3.png
    1037
    1615
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong-Lemay in view of cloudHQ in order to display a second sharing identifier for characterizing that the target mail is shared from another client in the system of Dong-Lemay. 
One of ordinary skill in the art would have been motivated to combine Dong-Lemay with cloudHQ as doing so would inform the recipient that the received image message is an email while simultaneously advertising services for performing such conversion.  


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446